Citation Nr: 1224247	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-40 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appeal was certified by the RO in Oakland, California, and that office has jurisdiction over this claim.

In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC for further development.  A complete analysis of the RO's compliance with the June 2011 Remand directives is included in the Duties to Notify and Assist section below.  Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  Prior to August 25, 2008, the Veteran's PTSD manifested, at worst, in moderate symptoms such as mood disturbance resulting in anxiety, panic attacks, social avoidance, impaired memory, difficulties falling and staying asleep, exaggerated startle response, difficulty concentrating, hypervigilance, occasional interference in performing activities of daily living, and difficulty establishing and maintaining effective work and social relationships; it did not manifest in deficiencies in most areas with serious symptoms such as suicidal ideation, obsessional rituals, near-continuous panic or depression affecting the ability to function, impaired impulse control, or an inability to establish and maintain effective relationships.

2.  From August 25, 2008, forward, the Veteran's PTSD manifests, at worst, in deficiencies in most areas due to serious symptoms such as near-continuous depression affecting his ability to function independently, impaired impulse control including unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; it does not manifest in total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives or own name.


CONCLUSIONS OF LAW

1.  Prior to August 25, 2008, the criteria for an evaluation in excess of 50 percent disabling for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2011).

2.  From August 25, 2008, forward, the criteria for an evaluation of 70 percent disabling, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for PTSD in a June 2004 rating decision (currently on appeal) and a 30 percent disability rating was assigned, effective the date of claim.  In a November 2005 statement of the case, the RO increased the Veteran's evaluation for PTSD to 50 percent disabling, effective the date of claim.  

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Important for this case, a 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

As to some of the factors that go into making credibility determinations both the Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

In this case, over the course of the claims and appeals process, the Veteran has been afforded numerous examinations of his psychiatric disability and has undergone continuous psychiatric treatment.  Indeed, in this case and as mentioned above, the Board will discuss the most salient and probative evidence of record, which include the VA (QTC) psychiatric examinations that have been afforded to the Veteran throughout the period on appeal.

The Board finds that the evidence supports the award of 70 percent rating effective August 25, 2008, for the Veteran's service-connected PTSD.  As discussed in detail below, the competent evidence shows, as a whole, that as of August 25, 2008, the Veteran's PTSD symptoms worsened, indicating deficiencies in most areas.  As such, an evaluation of 70 percent disabling is warranted from August 25, 2008, forward.

In April 2004, the Veteran was afforded a QTC psychiatric examination.  At that time, the examiner indicated that the Veteran was appropriately dressed and cooperative, his eye contact was good, his orientation was normal, and his appearance, hygiene, and behavior were appropriate.  He had normal affect and an anxious mood.  Significantly, the Veteran did not show any evidence of impaired impulse control or unprovoked irritability.  He reported having anxiety attacks and panic attacks every day.  However, his communication and speech were normal.  He had no history of delusions or hallucinations, no obsessional rituals, and his thought processes were normal.  The examiner indicated that in 1997, the Veteran became suicidal, but after treatment, he was no longer suicidal.  The examiner also noted that the Veteran's memory is "not good" as he forgets directions and recent events.  His judgment was intact.

The examiner assigned the Veteran a GAF score of 44, suggesting serious PTSD symptoms resulting in impairment in occupational and social functioning with deficiencies in most areas.  However, while a GAF of 45 reflects more serious psychiatric symptoms, the evidence did not reveal suicidal ideation (at the time of the examination), obsessional rituals, impaired impulse control, spatial disorientation, or neglect of personal appearance or hygiene.  Indeed, the April 2004 QTC examiner explicitly noted that the Veteran had only an occasional interference in performing daily activities of daily living, had problems with anxiety, hypervigilant behavior, avoidance of crowds, and did not like to socialize.  Importantly, however, the examiner indicated that the Veteran had difficulty (not an inability) establishing and maintaining effective work and social relationships.  In fact, the Veteran reported that he got along with his sisters and has "good contact" with his oldest daughter.

The Board notes that the Veteran reported having daily panic attacks.  However, there was no indication, by either the Veteran or the examiner, that these panic attacks affected the Veteran's ability to function independently, appropriately, or effectively.

In June 2004, the Veteran underwent a mental status examination at the VA Mental Health Clinic.  The VA psychologist indicated that the Veteran had appropriate attire, hygiene, and eye contact, his speech was spontaneous, his affect was constricted, and his mood was anxious.  He had no hallucinations, illusions, or delusions, he was not homicidal or suicidal, and his thought content was appropriate.  The Veteran's concentration and attention were satisfactory, he was fully oriented, his memory was unimpaired, his insight and judgment were intact, and his impulse control was good.

Despite the above symptoms, the VA psychologist assigned the Veteran a GAF score of 35, suggesting some impairment in reality testing or communication or major impairment in several areas.  It is clear, however, that the Veteran did not have illogical, obscure, or irrelevant speech.  He did have an anxious mood and was divorced, but he did not have major impairment in judgment or thinking.  Here, the Veteran's PTSD symptoms suggest some impairment; however, the symptoms did not rise to the level of impairment as indicated by a GAF score of 35.  Indeed, the VA psychologist offered no explanation for his GAF score assignment and the Veteran's symptomatology, at that time, reflected much less impairment than suggested by that GAF score.

The Veteran's remaining VA treatment records and Department of Social Health records do not provide any additional favorable evidence, either individually or as a whole, which would warrant an evaluation in excess of 50 percent disabling for PTSD prior to August 25, 2008.

In this regard, the Board notes that the Veteran was awarded disability insurance benefits and supplemental security income by the Social Security Administration (SSA) in August 2006.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  For these reasons, the Board affords the SSA determination and the limited medical records considered in making that determination less probative value than the evidence discussed above.  Indeed, the SSA records do not provide any additional favorable evidence for his claim for a higher evaluation of his service-connected PTSD prior to August 25, 2008.

Based on the above, the Board finds that, the Veteran's PTSD more closely approximates a 50 percent disability rating prior to August 25, 2008, and his disability picture does not warrant an evaluation in excess of 50 percent disabling.

During this period, the Veteran was assigned GAF scores ranging from 35 to 44, suggesting PTSD symptoms that are severe, resulting in serious impairment of occupational and social functioning.  However, as discussed above, upon closer analysis, it is clear that the Veteran's PTSD symptoms were more consistent with moderate PTSD symptoms, reflecting higher GAF scores.  

In short, the evidence of record for this time period on appeal establishes that the Veteran's PTSD resulted in occupational and social impairment due to more moderate symptoms, indicating a disability evaluation no higher than 50 percent disabling.  In this case, the evidence does not establish that the Veteran had deficiencies in most areas with serious symptoms such as suicidal ideation, obsessional rituals, near-continuous panic or depression affecting the ability to function, impaired impulse control, or an inability to establish and maintain effective relationships.

With respect to claims for an increased rating, the Board has also considered the Veteran's statements that his disabilities are worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the QTC examination report and clinical records discussed above) directly address the criteria under which this disability is evaluated.

The Board does not find evidence that the rating assigned for the Veteran's PTSD, prior to August 25, 2008, should be increased for any other separate period based on the facts found during this appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during this period on appeal.  The findings of more serious impairment are first found in August 2008 and June 2011 during the QTC examinations, which are discussed in detail below.  As such, an evaluation in excess of 50 percent disabling for PTSD prior to August 25, 2008, is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Based on the above, the claim for a rating in excess of 50 percent disabling, prior to August 25, 2008, must be denied.  The evidence during this appeal period is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

In August 2008, the Veteran was afforded a QTC psychiatric examination.  The examiner indicated that the Veteran's orientation was within normal limits.  However, the examiner also noted that the Veteran's appearance and hygiene were not appropriate and showed signs of neglect.  He was unshaven and stated, "I just don't want to take care of myself.  Sometimes I just don't care."  His affect and mood were abnormal with near-continuous depressed mood, which affected his ability to function independently.  The Veteran also endorsed impaired impulse control, unprovoked irritability, and periods of violence.  He showed difficulty in understanding complex commands.  His speech was within normal limits and he had no delusions or hallucinations.  Obsessional rituals, such as checking doors and windows, were present.  However, these rituals were not severe enough to interfere with routine activities.  The Veteran's thought processes were appropriate and his judgment was not impaired.  His abstract thinking was normal, but his memory was moderately impaired.  He was not suicidal or homicidal.

The August 2008 QTC examiner assigned the Veteran a GAF score of 60, indicating moderate symptoms resulting in moderate difficulty in social and occupational functioning.  While the GAF score suggested more moderate impairment, the Board finds that the Veteran's symptomatology, at that time, reflected more serious impairment due to his PTSD.  Indeed, the Veteran displayed deficiencies in many areas due to serious symptoms such as near-continuous depression affecting his ability to function independently, impaired impulse control including unprovoked irritability with periods of violence, and some interference in performing activities of daily living, such as neglect of personal appearance and hygiene.  The examiner noted that the Veteran had an intermittent inability to perform recreation or leisurely health and that the prognosis for his psychiatric condition was poor due to chronicity and severity.

Although a higher GAF score of 60 was assigned, with consideration of the benefit-of-the-doubt doctrine and the Veteran's severe PTSD symptomatology, a 70 percent evaluation warranted from August 25, 2008, forward.

Pursuant to the June 2011 Board Remand, the Veteran underwent another QTC psychiatric examination.  The examiner stated that the Veteran was functioning worse since his last VA examination.  Upon mental status examination, the Veteran was disheveled and unshaved but appropriately dressed.  He had erratic eye contact and had a pressured and compulsively talkative speech pattern.  His affect was constricted, blunted, and flat, and his mood was depressed.  He was fully oriented and he had unimpaired memory for remote events and dates.  His thought content was marked by worry, concern, and hopelessness.  His communication was unimpaired and he had no hallucinations or delusions.  He reported inappropriate behavior when he has anger outbursts and had violent episodes in the past.  As such, the examiner noted that his impulse control was fair.  The Veteran reported no obsessive or ritualistic behavior that interfered with routine activities.  His thought processes were circumstantial and had difficulty with goal-oriented thinking.  His insight was poor but his judgment was normal.  He had no suicidal or homicidal ideations.

Based on the above, the June 2011 QTC examiner assigned a GAF score of 50, indicating serious psychiatric symptoms resulting in serious impairment in social and occupational functioning.  Indeed, the examiner explained that the Veteran had difficulty in adapting to stressful circumstances, including work and worklike settings, and had an inability to establish and maintain effective relationships.

In short, the evidence of record for this time period on appeal (from August 25, 2008, forward) establishes that the Veteran's PTSD resulted in occupational and social impairment due to more serious symptoms, indicating that a disability evaluation of 70 percent disabling, and no higher, is warranted.  However, the evidence does not establish that the Veteran had total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives or own name.  As such, a 100 percent disability rating for PTSD is not warranted.

The Board notes that in the August 2008 QTC examination report, the examiner did note that the Veteran had an intermittent inability to perform recreation or leisurely health.  However, despite this more serious symptom suggesting some inability to perform activities of daily living, the Veteran's overall disability picture reflects an evaluation no higher than 70 percent disabling.  Indeed, the Veteran's neglect of personal appearance and hygiene is already contemplated in the 70 percent evaluation.

In this case, the Board has reviewed the Veteran's minimal treatment reports following the August 2008 QTC examination.  The Board finds that they do not provide any additional favorable evidence, either individually or as a whole, which would warrant an evaluation in excess of 70 percent disabling for PTSD from August 25, 2008, forward.  

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

The record does not establish that the rating criteria are inadequate for either period on appeal.  To the contrary, ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from PTSD.  There are no manifestations of his PTSD that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.

Evidence of record does not indicate that the Veteran was ever hospitalized for his PTSD.  The April 2004 and August 2008 QTC examination reports explicitly indicated that the Veteran had no prior psychiatric hospitalization.  Also, while the Veteran is not currently employed, the evidence does not reflect marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation).  In this regard, entitlement to TDIU has already been granted.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  Therefore, no referral for extraschedular consideration is required for either period on appeal and no further analysis is in order.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Regardless, in response to his notice of disagreement, a letter was sent to him in October 2004 soliciting information and evidence needed to support his claim for a higher rating.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records, post-service treatment records, and SSA records.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  In this regard, the Board further finds that there has been substantial compliance with its prior June 2011 Board Remand as the Veteran's VA treatment records from Fresno VAMC were obtained and a contemporaneous QTC examination of the Veteran's PTSD was afforded.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this case, VA has afforded the Veteran with QTC psychiatric examinations in April 2004, August 2008, and June 2011, in connection with his claim.  The QTC examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claims adjudicated herein.  Collectively, the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Significantly, neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.




ORDER

Prior to August 25, 2008, entitlement to an evaluation in excess of 50 percent disabling for PTSD is denied.

From August 25, 2008, forward, entitlement to an evaluation of 70 percent disabling, but no higher, for PTSD is granted, subject to the applicable laws and regulations governing the payment of monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


